Citation Nr: 0807113	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of stress 
fractures of the left tibia, to include as secondary to pes 
planus.   

2.  Entitlement to service connection for impotency due to an 
in-service groin injury.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include schizoaffective disorder (claimed as 
depression). 

4.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION


The veteran served on active duty from January 1999 to 
June 1999.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida:  the May 2002 decision denied entitlement to service 
connection for residuals of left tibia stress fractures (shin 
splints), to include as secondary to pes planus, and for 
impotency due to in-service groin injury; the November 2002 
decision denied entitlement to service connection for pes 
planus and for a psychiatric disorder.  

There is no controversy whether the veteran perfected his 
appeal of the first three issues listed on the first page of 
this Board decision.  But it is not entirely clear from the 
July 2005 substantive appeal whether the veteran wished to 
appeal his pes planus claim.  

In June 2005, the veteran was sent a statement of the case on 
the issues of pes planus, loss of teeth, and the psychiatric 
disorder, to include schizoaffective disorder (claimed as 
depression).  On the July 2005 VA Form 9, the veteran did not 
check the box to indicate that he was appealing all of the 
issues of the statement of the case.  Rather, he checked the 
box next to the statements, "I have read the statement of 
the case and any supplemental statement of the case I 
received.  I am only appealing these issues: (list below)."  
In the space provided, the veteran wrote schizoaffective 
disorder and shin splints.  But the June 2005 statement of 
the case did not discuss shin splints.  Moreover, the veteran 
had previously perfected his appeal of the left tibia (shin 
splints) issue in his August 2003 substantive appeal. 

Some evidence indicates the veteran wants to pursue his 
appeal of the pes planus issue.  In the July 2005 VA Form 9, 
in the space provided to describe why VA decided his case 
incorrectly, the veteran referred to his pes planus 
disability, albeit in connection with the left tibia (shin 
splints) issue.  Also, he is claiming that his shin splints 
are secondary to pes planus, and since service connection for 
pes planus is a necessary prerequisite to secondary service 
connection, it is likely that the veteran would want to 
perfect his pes planus appeal.  And throughout the 
adjudication process, the veteran often referred to the two 
disabilities as though they were one condition.  On the other 
hand, the veteran did not specifically list pes planus as an 
issue he wanted to appeal.  Nor did his representatives list 
pes planus as an appellate issue in the February 2006 
statement of representative in appeals case or in the 
January 2008 written brief presentation.  

The Board is to construe arguments in a substantive appeal in 
a liberal manner for purposes of determining whether they 
raise issues on appeal.  38 C.F.R. § 20.200. Since there is 
doubt on this issue, the Board will resolve that doubt in 
favor of the veteran and construe the language of the 
substantive appeal as having perfected the appeal with 
respect to the issue of entitlement to service connection for 
pes planus.  If the veteran does not want to pursue an appeal 
on the pes planus issue, he may submit a written request to 
withdraw that issue, or request withdrawal of the issue at 
the hearing before a Veterans Law Judge.  38 C.F.R. § 20.204.  

In the veteran's January 2001 claim, he sought entitlement to 
service connection for bilateral stress fractures of the 
tibia.  In the May 2002 rating decision, service connection 
was denied for residuals of stress fractures of the left 
tibia.  The claim with respect to the right tibia has not 
been adjudicated.  This matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).   In his August 2003 substantive appeal of the 
issues of entitlement to service connection for residuals of 
left tibia stress fractures (claimed as bilateral stress 
fracture, shin splints) and entitlement to service connection 
for impotency due to an in-service groin injury, the veteran 
requested a hearing before a Decision Review Officer (DRO) 
and then a video-conference hearing before the Board.  The 
hearing before the DRO was held on May 11, 2005, and a 
transcript of that hearing is included in the veteran's 
claims file.  No hearing before a Veterans Law Judge, 
however, has been scheduled or held.  

In his July 2005 substantive appeal of the issues of 
entitlement to service connection for a psychiatric disorder 
and entitlement to service connection for pes planus, the 
veteran indicated that he did not want a hearing before a 
Veterans Law Judge.  The Board finds that by the action of 
not choosing a hearing for the second set of issues, the 
veteran did not withdraw his request for a hearing on the 
first set of issues.  Thus, a hearing must be scheduled.  See 
38 C.F.R. § 20.700(a) (a hearing on appeal will be granted if 
an appellant expresses a desire to appear in person).  Rather 
than decide some issues and have a hearing only on two 
issues, the Board will remand all four issues on appeal for a 
hearing.  

Since the RO is responsible for scheduling hearings before 
the Board, a remand to the RO is necessary.  



Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


